June 30, 2006


Mr. J. D. Bucky Allshouse
Three Riverway, Suite 1420
Houston, TX 77056


Ms. Katherine J. Walters
Richie & Gueringer, P.C.
100 Congress Avenue, Suite 1750
Austin, TX 78701
Ms. Ellen Elkins Grimes
Law Offices of Ellen Elkins Grimes
2727 Allen Parkway, Suite 1800
Houston, TX 77019

RE:   Case Number:  04-0921
      Court of Appeals Number:  14-01-00854-CV
      Trial Court Number:  1993-06003

Style:      PHILIP P. SUDAN, JR.
      v.
      MARGARET DYE SUDAN, NOW KNOWN AS MAGGIE MACKENZIE

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petitions for review and without hearing oral argument, the  Court  reverses
the court of appeals'  judgment  and  renders  judgment  and  delivered  the
enclosed per curiam opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |